DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicant's amendment and response filed on 11/22/2021 has been received and entered in to the case. 
	Claims 1-90, 97-99, 102-105 and 109-110 has/have been canceled, and claims 91-96, 100-101, 106-108 and 111 have been considered on the merits. All arguments have been fully considered. 

	The claim rejection under 35 USC §112 has been withdrawn due to the instant amendment. 
	The claim rejection under 35 USC §103 has been modified due to the instant amendment (see below).

Claim Rejections - 35 USC § 103 (modified)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 91-96, 100-101, 106-108 and 111 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Le Blanc2004 (of record) in view of Caplan et al. (US5,486,359; IDS ref.), Meisel et al. (of record), Le Blanc2003 (of record), and Deans et al. (2000, Experimental Hematology; of record), Le Blanc2005 (of record) and Puissant et al. (2005, British Journal of Haematology; IDS ref. entry #34 of IDS filed on 7/20/2017).
Le Blanc2004 teach a method of treating a human patient with acute GVHD of the gut and liver by administering intravenously human bone marrow-derived MSCs (entire document). Le Blanc2004 teach that a mononuclear cells from a bone marrow aspirate were plated in polystyrene flasks in a medium supplemented with a serum (i.e. in a suitable culture medium), and when the cultures were near confluence (thus, adherent cells), the cells were detached by treatment with trypsin and EDTA, and replated (passaged) (p.1439-1440; p.1439, 2nd col. 2nd para.). The MSCs are ex vivo expanded for 3 weeks (p.1440, 1st col. 1st para.). 
While Le Blanc2004 is silent that the MSCs are cultured without differentiation, however, it is the Examiner’s position that the steps carried out by Le Blanc2004 to obtain MSCs do not differentiate MSCs. Rather MSCs are expanded/proliferated without differentiation when they were prepared by the method taught by Le Blanc2004. 
Le Blanc2004 does not teach a step of assaying a sample of MSCs by stimulating the sample with IFN-, and detecting the IDO expression (claim 91; new limitation).
Meisel et al. teach that MSCs possess an immunosuppressive effect and inhibit allogeneic T cell responses, and this property is mediated by IDO activity upon stimulation with IFN-(see entire document). 
It would have been obvious to a person skilled in the art to assay the sample of the MSC population taught by Le Blanc2004 in view of Caplan et al. to determine IDO expression with IFN- stimulation and confirm the MSCs of Le Blanc2004 in view of Caplan et al. possess an immunosuppressant property necessary for the treatment of GVHD. This is because one skilled in the art would recognize that the immunosuppressant property of MSCs is mediated via IDO expression in MSCs according to Meisel et al. Thus, one skilled would like to confirm that the MSCs used in the method of Le Blanc2004 in view of Caplan et al. possess the desired immunosuppressant function for the successful treatment of GVHD.
Regarding the use of a sample, it is extremely well known in the art that samples from a cell population are utilized for assays. In fact, Le Blanc2004 teach that after 3 weeks culturing, 90x106 MSCs were harvested (p.1440, 1st col, 1st para.), and Meisel et 3 or 2x104 human MSCs for assaying IDO when treated with IFN- (Fig. 1). Thus, for the assay taught by Meisel et al., a sample or a fraction of the human MSCs harvested by Le Blanc2004 in view of Caplan et al. could be used for the assay taught by Meisel et al.
Regarding the wherein clause of claim 91 directed to the characteristics of the cell population, i.e. the cells negative for CD11b, CD11c, CD14, or CD45 when administered; lacking constitutive expression of IDO; capacity of differentiating into at least two lineages (claim 91), or the cells negative for CD31, CD34 or CD133 (claim 101); or all three characteristics (i)-(iii) (claim 111), the MSCs of Le Blanc2004 would inherently possess the properties of the instant claims as evidenced by the following teachings: 
Meisel et al. teach that MSCs are negative for CD14, CD45 (markers for APC). As discussed above, Meisel et al. also teach that human MSCs do not constitutively express IDO (p.4620, 2nd col.) but express IDO upon stimulation with IFN- (Abstract; Fig. 1). Meisel et al. teach that human MSCs are CD14-/CD34-/CD45- (see p.4620, Results and discussion). Meisel et al. teach that MSCs are capable of differentiating into multiple mesenchymal lineages (p.4619, Introduction).
Le Blanc2003 teach that undifferentiated MSCs do not express HLAII
Deans et al. teach that human MSCs are negative for CD11b, CD11c, CD31, and CD34 (see p.880, Table 1). 
Based on the teachings of Meisel et al. and Deans et al., one skilled in the art would recognize that the MSCs of Le Blanc2004 inherently have the claimed properties.
 (claim 91), the method of Le Blanc2004 is intended to treat GVHD, and the amount of MSCs utilized in the method is considered to be therapeutically effective to induce transplantation tolerance as claimed, and when the expression of IDO upon IFN- stimulation is determined by the assay of Meisel et al. 
Regarding the cells being derived from adipose tissue (claim 91), Le Blanc2004 does not teach the adipose-derived stem cells. However, Le Blanc2005 teaches that MSCs can be obtained from fat (adipose tissue) (abstract). Furthermore, human adipose tissue derived stem cells are known in the art according to Puissant et al. (RE: claim 92), and the human adipose tissue derived stem cells do possess an immunosuppressive property comparable to bone marrow MSCs (see entire document).
Therefore, it would have been obvious to a person skilled in the art to use human MSCs from fat/adipose tissue for the method of Le Blanc2004.
Regarding claim 94 directed to acute GVHD, Le Blanc2004 teaches the treatment of severe acute GVHD as discussed above. 
Regarding claim 95 directed to the acute GVHD following a bone marrow transplant, Le Blanc2004 does not teach that the acute GVHD is following a bone marrow transplant. However, since MSCs may be used to treat severe acute GVHD caused by blood stem cell transplant (see p.1439, 2nd col.), and the source for the blood stem cells is peripheral blood or bone marrow (p.327 of Le Blanc2005), it would have been obvious to a person skilled in the art to use the method of Le Blanc2004 for the acute GVHD due to bone marrow transplantation.

Regarding number of passages for preparing cell population of the instant claims (claims 106-108), since Le Blanc2004 teaches passages of adherent cells as MSCs, and culturing for 3 weeks (p.1440, 1st col.), it would have been obvious to a person skilled in the art to carry out at least two passages during the 21 days of culturing. Furthermore, Le Blanc2005 teaches that MSCs do not change the karyotype or telomerase activity up to 50 population doublings (p.322, 2nd col.; 1st-5th from the bottom), it would have been obvious to a person skilled in the art to passage MSCs during the culturing/expansion up to 50 doublings for the method of Le Blanc2004.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 91-96, 99-101, 106-108 and 111 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,440,177 in view of Le Blanc2004 (supra), Caplan et al. (supra), Le Blanc2003 (supra) and Meisel et al. (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘177 patent are directed to the method of reducing severity or treating GVHD by administering adipose-tissue derived MSC population that is negative for CD11b, CD31, CD34, CD45, HLA-ABC, HLA-DR after bone marrow transplantation, which is within the scope of the instant claims. While the instant claims do not teach MSCs, however, the characteristics of the cells in the claim population are for MSCs, and the claimed cells are interpreted as MSCs from adipose tissue, and the adipose tissue derived MSCs of the ‘177 patent would meet the claimed cell population. 
While the claims of the ‘177 patent are silent that the MSCs are cultured without differentiation using a suitable culture medium or a suitable serum, however, it is well known in the art that MSCs for therapeutic purposes would be culture expanded without differentiating according to Caplan et al. (see Abstract). Thus, it would have been obvious to a person skilled in the art to use MSCs culture expended without differentiation using a suitable culture medium or a suitable serum taught by Caplan et al. for the method of the ‘177 patent with a reasonable expectation of success.
, and detecting the IDO expression (claim 91). Regarding the use of a sample, it is well known in the art that samples from a cell population are utilized for assays. For example, Le Blanc2003 teaches that MSCs obtained from bone marrow and cultured ex vivo were analyzed for their phenotype and differentiative capacity using aliquots of cell preparation (see p.891, Materials and methods: Phenotype and differentiative capacity of MSC).
Regarding the assay for IDO expression, Meisel et al. teach that MSCs possess an immunosuppressive effect and inhibit allogeneic T cell responses, and this property is mediated by IDO activity upon stimulation with IFN-(see entire document). 
It would have been obvious to a person skilled in the art to assay the sample of the MSC population of the ‘177 patent in view of Caplan et al. to determine IDO expression upon IFN- stimulation and confirm the MSCs of the ‘177 patent possess an immunosuppressant property necessary for the treatment of GVHD. This is because one skilled in the art would recognize that the immunosuppressant property of MSCs is responsible for treating GVHD, and this property is mediated via IDO expression in MSCs according to Meisel et al., and thus, one skilled would like to confirm that the MSCs used in the method of the ‘177 patent in view of Caplan et al. possess the desired immunosuppressant function for the successful treatment of GVHD.
Regarding the claims directed to the preparation steps, it is known in the art that MSCs are adherent cells and can be expanded ex vivo for clinical uses according to Le Blanc2004. Le Blanc2004 teach steps of harvesting bone marrow aspirate, isolating mononuclear cells by centrifugation, and cells are plated onto a culture plate in a culture . 

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. The arguments are based on the declaration filed.
The declaration under 37 CFR 1.132 filed 11/22/2021 is insufficient to overcome the rejection of claims as set forth in the last Office action.
The instant amendment limits the cell population utilized in the claimed method to those derived from adipose tissue. The claim rejection has addressed the limitation in the previous OA for claim 99 which is now canceled. Applicant filed a declaration alleging that adipose tissue derived stem cells (AT-MSCs) express a higher amount of IDO mRNA than BM-MSCs, and higher amount of kynurenine (the product of IDO-mediated tryptophan degradation) produced by AT-MSCs compared to BM-MSCs. The declaration further shows that the IDO activity induced by IFN-g and poly1C correlates 
While the presented data shows properties of AT-MSCs, the immunosuppressive properties of AT-MSCs are not directly compared to BM-MSCs. Rather the conclusion is based on the correlation, and thus speculative.
It is known in the art before the filing of the instant application that the immunosuppressive properties of AT-MSCs are comparable to those of BM-MSCs according to Puissant et al. The data shown in Puissant et al. do not reflect the alleged “stronger” or superior properties of AT-MSCs over BM-MSCs. Thus, considering the conclusion made in the declaration is based on speculation, and the evidence shown by Puissant et al., it is the Examiner’s position that AT-MSCs are art-recognized alternative to BM-MSCs and there is no clear unexpected results using AT-MSCs over BM-MSCs.
For the same reason, the double patenting rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632